DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 12-15, 17-18, 22-37, 49, 51-52, 54-55, 57, 59, 62-63, 65-67 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 49, and 57, generally, none of the prior art references of record, including, but not limited to: US_20190349175_A1_Bagheri, US_20120208547_A1_Geirhofer, US_20160205676_A1_Chen, US_20180206265_A1_Lee, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Bagheri discloses that the regular TTI and sTTI CSI are independently configured in different CSI processes. if the CSI request corresponds to sTTI based operation ... the UE can derive the interference measurement to compute the CSI information using measurements made on resource elements associated with the reference sTTI in which the CSI request is received. If the CSI request corresponds 
Prior art Geirhofer discloses Signaling for CSI measurement and reporting configurations may include use of one or more resource pattern groups. Multiple groups of reference signal patterns may be used and these groups may constitute separate feedback reporting instances for which CSI feedback is reported, and two resource pattern groups may be considered where both groups may have first resource element patterns that correspond to the same CSI-RS resources used for channel measurement while the groups may have different configurations for the second resource element pattern used for interference measurement (Geirhofer paragraph 72).
Prior art Chen discloses a limitation of a number of CSI processes that can be supported by a UE can be enforced. Management of a max number of CSI processes for ULL can be separately performed or jointly performed with management of a maximum number of CSI processes for legacy. In a non-limiting example, a UE can indicate a capability of handling at most 5 CSI processes for legacy communication, 5 CSI processes for ULL communication, and 5 CSI processes for a mixture of both. In any symbol, a UE can determine whether a number of CSI processes triggered for CSI reporting exceeds its indicated capability or not. If it is exceeded, a UE may report some CSI processes in a regular manner, while treating other CSI processes in a special manner (Chen paragraph 85).
Prior art Lee discloses the communication device transmits the first CSI report and the second CSI report according to an order information. Further, the order information may be predetermined, or may be determined according to at least one cell identity (ID) of the at least one serving cell. The communication device determines the first CSI report according to the DL nTTI and the at least one serving cell. And, bits "11" for both the CSI reports should be transmitted. bits "1 0" for only the first CSI report should be transmitted, and bits "01" for only the second CSI report should be transmitted. (Lee paragraphs 31, 37, figure 3).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “determining a location of a channel state information (CSI) resource and a CSI reporting resource for a CSI report… wherein the CSI reference resource spans one symbol or two symbol; and transmitting the CSI report in accordance with the determination” as stated in independent claims 1, 49, and 57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471